Exhibit Exterran Holdings and Exterran Partners Report Third Quarter 2008 Results HOUSTON, November 6, 2008 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the third quarter Exterran Holdings, Inc. Financial Results Exterran Holdings reported net income for the third quarter 2008 of $37.0 million, or $0.56 per share, compared to net income for the second quarter 2008 of $21.7 million, or $0.33 per share, and a net loss for the third quarter 2007 of $75.4 million, or a $1.55 loss per share. Revenue was $796.0 million for the third quarter 2008 compared to $812.2 million for the second quarter 2008 and $744.6 million for the third quarter 2007.EBITDA, as adjusted (as defined below), was $192.8 million for the third quarter 2008 compared to $166.1 million for the second quarter 2008 and $165.9 million for the third quarter 2007. The merger of Hanover Compressor Company and Universal Compression Holdings, Inc. was completed on August 20, 2007, and periods prior to the merger reflect only Hanover’s results.Third quarter 2008 results included pretax charges that totaled $4.7 million, or $0.04 per share, including $3.7 million for merger and integration related expenses and $1.0 million for asset impairment charges related to units lost or damaged in Hurricane Ike.Second quarter 2008 results included pretax charges of $33.3 million, or $0.30 per share, including $31.8 million for estimated cost overruns in the fabrication segment and $1.5 million for merger and integration expenses.Third quarter 2007 results included pretax charges related to merger, integration and refinancing activities and asset impairment charges that totaled $179.9 million, or $2.37 per share.All share and per share amounts have been retroactively adjusted to reflect the merger conversion ratio of 0.325 shares of Exterran Holdings common stock for each share of Hanover common stock for all periods discussed or presented. Stephen A. Snider, Exterran Holdings’ Chief Executive Officer said, “Our overall operating performance in the third quarter improved despite challenges in our markets, as demonstrated by sequential increases in gross margin contribution in each of our North America contract operations, international contract operations and fabrication segments.We continue to experience good demand for our products and services and an ongoing backlog of new business for our contract operations and sale activities. “While we are optimistic about the long-term prospects for our business, many of our North American customers have announced or are currently considering reductions in their 2009 capital spending, which may have a negative impact on the demand for our products and services.Nevertheless, we continue to believe there is potential for increased demand for outsourced compression and other services, and our service infrastructure and fleet position us well to capture that demand.Further, we continue to see positive developments in the international sector and we again added new business to our contract operations backlog in the third quarter, which now stands at more than $135 million of annualized revenues.” J.
